EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald A. DiPaula (Reg. No. 58115) on 03/10/2021.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS

4.	(Currently Amended)	The electronic device of claim 1, wherein the processor is configured to: 
when a gap is formed between the touch screen display and the force sensor, display, via the touch screen display, a user interface for indicating the formation of the gap; or 
output, via an audio module, an audio signal for indicating the formation of the gap.

11.	(Currently Amended)	The method of claim 9, further comprising performing control by the processor such that, when a gap is formed between the touch screen display and the force sensor displays, a user interface for indicating the formation of the gap is displayed via the touch screen display, or an audio signal for indicating the formation of the gap is output via an audio module.

non-transitory computer-readable storage medium, which has stored therein a program for carrying out a method for compensating a pressure value of a force sensor included in an electronic device, the method comprising: 
obtaining a pressure value of a touch screen display and a pressure value of the force sensor;
measuring a correlation between the obtained pressure value of the touch screen display and the pressure value of the force sensor; 
identifying a spaced-apart state between the touch screen display and the force sensor by using the correlation; 
determining whether the spaced-apart state corresponds to a predetermined distance or less; and 
compensating, using a predetermined reference value, a pressure value for determining whether to operate the force sensor when the spaced-apart state corresponds to the predetermined distance or less.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1:
	The prior art, [Kim; Sora et al., US 20170285746 A1], discloses:
“An input device can be integrated within an electronic device and/or operably connected to an electronic device through a wired or wireless connection. The input device can include one or more force sensors positioned below a cover element of the input device or an input surface of the electronic device. The input device can include other components and/or functionality, such as a biometric sensor and/or a switch element”, as recited in the abstract.
measure a correlation between the obtained pressure value of the touch screen display and the pressure value of the force sensor, identify a spaced-apart state between the touch screen display and the force sensor by using the correlation, determine whether the spaced-apart state corresponds to a predetermined distance or less, and compensate, using a predetermined reference value, a pressure value for determining whether to operate the force sensor when the spaced-apart state corresponds to the predetermined distance or less", in combination with the other recited claim features.

Regarding claims 2-8:
	Claims 2-8 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 9:
	The prior art, [Kim; Sora et al., US 20170285746 A1], discloses:
“An input device can be integrated within an electronic device and/or operably connected to an electronic device through a wired or wireless connection. The input device can include one or more force sensors positioned below a cover element of the input device or an input surface of the electronic device. The input device can include other components and/or functionality, such as a biometric sensor and/or a switch element”, as recited in the abstract.
	Howeve, the prior art does not teach or suggest either singularly or in combination the claimed, "measuring, by the processor, a correlation between the obtained pressure value of the touch screen display and the pressure value of the force sensor; identifying, by the processor, a spaced-apart state between the touch screen display and the force sensor by using the correlation; determining whether the spaced-apart state corresponds to a predetermined distance or less; and compensating, using a predetermined reference value, a pressure value for determining whether to operate the force sensor when the spaced-apart state corresponds to the predetermined distance or less", in combination with the other recited claim features.

Regarding claims 10-14:
	Claims 10-14 depend on claim 9 and are found allowable for at least the same reason as discussed above.

Regarding claim 15:
	The prior art, [Kim; Sora et al., US 20170285746 A1], discloses:
“An input device can be integrated within an electronic device and/or operably connected to an electronic device through a wired or wireless connection. The input device can include one or more force sensors positioned below a cover element of the input device or an input surface of the electronic device. The input device can include other components and/or functionality, such as a biometric sensor and/or a switch element”, as recited in the abstract.
	Howeve, the prior art does not teach or suggest either singularly or in combination the claimed, " measuring a correlation between the obtained pressure value of the touch screen display and the pressure value of the force sensor; identifying a spaced-apart state between the touch screen display and the force sensor by using the correlation; determining whether the spaced-apart state corresponds to a predetermined distance or less; and compensating, using a predetermined reference value, a pressure value for determining whether to operate the force sensor when the spaced-apart state corresponds to the predetermined distance or less", in combination with the other recited claim features.
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Kim; Sora et al., US 20170285746 A1] discloses:
“An input device can be integrated within an electronic device and/or operably connected to an electronic device through a wired or wireless connection. The input device can include one or more force sensors positioned below a cover element of the input device or an input surface of the electronic device. The input device can include other components and/or functionality, such as a biometric sensor and/or a switch element”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623